                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 HUI MINN LEE,                       )
                                     )
                    Plaintiff,       )
                                     )
 vs.                                 )       Case No. 1:18-cv-1046
                                     )
 MARKET AMERICA, INC.,               )
                                     )
                    Defendant.       )


   MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION TO AMEND

       COMES NOW Defendant, through its undersigned counsel, and

submits its Memorandum of Law in Support of its Motion to Amend

its Memorandum of Law on its Motion for Summary Judgment (D.E.

*34).

                            PROCEDURAL HISTORY

       Defendant, through Counsel, filed its Motion for Summary

Judgment on May 21, 2021 (D.E.*33). The motion noted that Defendant

“moves for summary judgment in its favor with respect to the causes

of action by the Plaintiff against it.” (id.) Defendant’s counsel

filed a Memorandum of Law In Support of Its Motion for Summary

Judgment also on May 21, 2021. In the procedural history, counsel

for Defendant incorrectly recited that the retaliation claims

under 1981 of Plaintiff were dismissed at the Rule 12(b)(6) stage.

(D.E. * 24 Memorandum of Law p. 2.) In its brief, Defendant argues




       Case 1:18-cv-01046-WO-JLW Document 38 Filed 06/08/21 Page 1 of 6
the McDonnell Douglas framework applies to all claims, as the 1981

claims    remaining     are    analyzed        under   this   framework    as   well.

(Memorandum of Law p. 12,27.) However, in its brief, Defendant’s

counsel argued that direct discrimination does not apply as there

is no temporal causation. (id. at p. 13-14.) Furthermore, counsel

for Defendant argued that all 1981 claims should be dismissed

because     the    Defendant    had    a       legitimate     basis   to   terminate

Plaintiff, and that the reason is not pretextual. (id at 24-27.)



                               STANDARD OF REVIEW

     Rule 60 of the Federal Rules of Civil Procedure allows for

correction of the record for a mistake arising from oversight or

omission in a part of the record. Fed. R. Civ. P. Rule 60(a). The

Court has discretion to grant such a motion to correct an omission.

Sartin v. McNair L. Firm PA, 756 F.3d 259, 265 (4th Cir. 2014).



                                      ARGUMENT

     The Court should consider the amendment to Defendant’s brief

in    the         interest     of      justice.         “A      mistake      arising

from oversight or omission also includes an unintended ambiguity

that obfuscates the court's original intent.” Sartin v. McNair L.

Firm PA, 756 F.3d 259, 266 (4th Cir. 2014)(internal citations

omitted). Items other than judgments have been corrected under the

Rule 60 standard. United States v. Vanderhorst, 927 F.3d 824, 826

                                           2



     Case 1:18-cv-01046-WO-JLW Document 38 Filed 06/08/21 Page 2 of 6
(4th Cir. 2019)(in the criminal procedure context). Instead of

waiting to file its reply with new arguments, counsel for Defendant

is filing this motion, acknowledging that new arguments at the

reply stage are disfavored and may be stricken. Pouncey v. Guilford

Cty., No. 1:18CV1022, 2020 WL 1274264, at *5 (M.D.N.C. Mar. 17,

2020). However, the Court, under Rule 56, may adopt other arguments

and grant summary judgment sua sponte. Fed. R. Civ. P. Rule 56(f).

     Here, counsel for Defendant misread the Amended Complaint and

the Order on Defendant’s Rule 12(b)(6). Clearly the procedural

history contained in its Memorandum of Law note that the only

purported claims to remain excluded any claim for retaliation, and

the Motion itself along with the Conclusion in the Memorandum of

Law request a complete dismissal of all claims. (Memorandum of Law

p. 27, D.E. *23 Motion for Summary Judgment.) The fact section

outlines   the   specific   issues   regarding   retaliation    and    the

majority of the argument regarding retaliation, other than the

argument regarding a lack of prima facie case, are contained in

the original briefing. To allow one portion of the claim to

continue to trial due to the misinterpretation of an unorganized

Amended Complaint, see FN3 Order on Motion to Dismiss D.E. 18,

Dated March 17, 2020, would be inconsistent with the intent of

counsel for Defendants in its full summary judgment motion, and

allow a ruling based on a misinterpretation of the Court’s March

17, 2020, Order.

                                     3



    Case 1:18-cv-01046-WO-JLW Document 38 Filed 06/08/21 Page 3 of 6
                              CONCLUSION

    WHEREFORE, Defendant, through counsel, respectfully requests

that this Motion to Amend its Memorandum of Law in Support of

Summary Judgment be granted, that counsel for Plaintiff be given

time to respond to said arguments, and for such other and further

relief as the Court deems just and proper.

    Respectfully submitted this the 8th day of June 2021.


                                 /s/Camilla F. DeBoard
                                 Camilla F. DeBoard
                                 Attorney for Defendant
                                 NC Bar No. 41265

OF COUNSEL:

Teague Rotenstreich Stanaland Fox & Holt, P.L.L.C.
Post Office Box 1898
Greensboro, NC 27402-1898
Telephone: (336) 272-4810
Facsimile: (336) 272-2448
E-mail: cfd@trslaw.com




                                   4



    Case 1:18-cv-01046-WO-JLW Document 38 Filed 06/08/21 Page 4 of 6
                     CERTIFICATE OF WORD COUNT

     The undersigned counsel hereby certifies that this response
memorandum complies with the word count requirement pursuant to
Rule 7.3(d)(1) and does not exceed 6,250 words, as counted by the
word processing software utilized by counsel for Defendant.

    This the 8th day of June 2021.


                                 /s/Camilla F. DeBoard
                                 Camilla F. DeBoard
                                 Attorney for Defendant
                                 NC Bar No. 41265


OF COUNSEL:

Teague Rotenstreich Stanaland Fox & Holt, P.L.L.C.
Post Office Box 1898
Greensboro, NC 27402-1898
Telephone: (336) 272-4810
Facsimile: (336) 272-2448
E-mail: cfd@trslaw.com




                                   5



    Case 1:18-cv-01046-WO-JLW Document 38 Filed 06/08/21 Page 5 of 6
                       CERTIFICATE OF SERVICE

     I hereby certify that on the date noted below, I
electronically filed the Memorandum of Law in Support of
Defendant’s Motion to Amend with the Clerk of Court using the
CM/ECF system which will send notification of filing to the
following:

    Angela N. Gray
    Gray Newell Thomas, LLP
    7 Corporate Center Ct, Ste. B
    Greensboro, NC 27408
    Email: angela@graynewell.com

    This the 8th day of June 2021.


                                 /s/Camilla F. DeBoard
                                 Camilla F. DeBoard
                                 Attorney for Defendant
                                 NC Bar No. 41265


OF COUNSEL:

Teague Rotenstreich Stanaland Fox & Holt, P.L.L.C.
Post Office Box 1898
Greensboro, NC 27402-1898
Telephone: (336) 272-4810
Facsimile: (336) 272-2448
E-mail: cfd@trslaw.com




                                   6



    Case 1:18-cv-01046-WO-JLW Document 38 Filed 06/08/21 Page 6 of 6
